UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 28, 2014 Echo Therapeutics, Inc. (Exact name of Company as specified in its charter) Delaware 000-23017 41-1649949 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (215) 717-4100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On October 28, 2014, the Company notified Platinum-Montaur Life Sciences, LLC (“Platinum-Montaur”) that it was terminating and irrevocably cancelling the Loan Agreement (the “Agreement”) between the Company and Platinum-Montaur dated as of August 31, 2012.The termination is effective as of October 30, 2014.As of October 28, 2014, there is no outstanding indebtedness (including, without limitation, for principal, interest, fees and expenses) or other obligations owed by Echo to Platinum-Montaur under or relating to the Agreement or any other agreement or instrument related to the Agreement (collectively, the “Loan Documents”), and all preexisting indebtedness and other obligations, if any, of Echo under or relating to the Agreement and the Loan Documents have been paid and satisfied in full. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO THERAPEUTICS, INC. Dated: November 3, 2014 By:/s/ Charles T. Bernhardt Charles T. Bernhardt Interim Chief Financial Officer
